     Case 5:16-cr-00019 Document 330 Filed 06/15/21 Page 1 of 6 PageID #: 2914




                        UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                            AT BECKLEY

UNITED STATES OF AMERICA,

                               Plaintiff,

v.
                                                      CRIMINAL ACTION NO. 5:16-cr-00019-02

MARK T. RADCLIFFE,

                               Defendant.



                          MEMORANDUM OPINION AND ORDER

               Pending is Defendant Mark Radcliffe’s Motion for Compassionate Release [Doc.

322], in which Mr. Radcliffe alleges that he has exhausted his administrative remedies and requests

a modification of his sentence based on his history of double pneumonia, his family medical

history, and other health factors. He further requests relief based on his alleged heightened need

for communication with counsel regarding pending matters.


                                                 I.


               On April 19, 2016, Mark Radcliffe was convicted in a superseding indictment of

one count of witness tampering in violation of 18 U.S.C. § 1512(k). While awaiting sentencing,

Mr. Radcliffe violated his bond by possessing firearms and ammunition. [Doc. 213 at 3–4]. Mr.

Radcliffe is currently serving a sixty-month sentence, and his release date is set for June 15,

2021. In addition to the above captioned matter, Mr. Radcliffe was indicted by a federal grand

jury for drug-trafficking and firearm related matters with a federal detainer in place. See United
   Case 5:16-cr-00019 Document 330 Filed 06/15/21 Page 2 of 6 PageID #: 2915




States v. Blume et al., Criminal Action No. 5:18-00026-02 (pending federal criminal case against

Mr. Radcliffe), [Doc. 322 at 6 (letter from Warden referencing detainer)].

               On January 27, 2021, Mr. Radcliffe filed a Motion for Compassionate Release to

Home Confinement Under 18 U.S.C. § 3582(c)(1)(A). [Doc. 322]. He seeks release for

“extraordinary and compelling reasons” citing alleged prosecutorial misconduct, heightened need

for access to counsel, and a heightened risk for COVID-19 due to age, family history, and a

personal medical history. [Id. at 2]. Specifically, Mr. Radcliffe bases his motion on the following:

(1) his belief that he “would not be facing the life threating medical danger of Corona Virus in a

highly contagious prison environment if the Court had known about the prosecutor’s criminal

spoilation of Court-Ordered evidence”; (2) home confinement would allow him to meet with his

legal counsel in regard to ongoing federal charges; and (3) his heightened medical risk due to his

age, a family history of heart attacks, and personal medical history of double pneumonia. [Id. at

6–7]. On February 1, 2021, the Court directed the government to respond to Mr. Radcliffe’s

Motion for Compassionate release no later than February 8, 2021. [Doc. 324].

               On February 8, 2021, the United States filed its response in opposition to Mr.

Radcliffe’s Motion for Compassionate Release.1 [Doc. 325]. The United States responded that Mr.

Radcliffe’s arguments are not supported by the record and therefore should be rejected. [Id. at 1].

The United States also responds that the Bureau of Prisons has taken appropriate action regarding

their COVID-19 Action Plan to protect the prison populations and staff at FCI Ashland. [Id. at 2–

4]. The United States highlights the BOP’s increased utilization of discretionary home

confinement, and despite this increased use of home confinement, the BOP found that Mr.



1      The United States also filed a Motion to Seal [Doc. 326], requesting Exhibit 2 to their
response be sealed inasmuch as it contains Mr. Radcliffe’s private health information. For good
cause shown, the Court GRANTS that motion.
                                                 2
   Case 5:16-cr-00019 Document 330 Filed 06/15/21 Page 3 of 6 PageID #: 2916




Radcliffe did not meet the criteria for home confinement. [Id. at 6]. On January 12, 2021, the

Warden specifically found that he was not eligible for home confinement because “he has a

detainer filed with the United States Marshal’s [sic] Service.” [Id. at 8]. Further, the Warden

believed that the first issue of Mr. Radcliffe’s complaint needed to be addressed by the court. In

reference to the second matter, Mr. Radcliffe could request additional law library time and

assistance in scheduling a legal call. [Id.] The United States claims that Mr. Radcliffe has not

exhausted all administrative remedies because he did not appeal the BOP’s decision; however, it

acknowledges that Mr. Radcliffe’s motion “appears to be timely” due to the lapse of thirty days.

[Id. at 8–9]. Finally, the United States contends that the 18 U.S.C. § 3553(a) factors do not warrant

release. [Id. at 15].

                On February 19, 2021, Mr. Radcliffe filed a reply to the United States’ opposition

of his motion for compassionate release to home detention. [Doc. 327]. Mr. Radcliffe claims that

he has in fact exhausted all administrative remedies. [Id. at 2–3]. Mr. Radcliffe further contends

the rate of COVID-19 should include all cases, not just active cases, and he further details his

COVID-19 experience at Ashland FCI. [Id. at 4–7].


                                                 II.


                The First Step Act amended 18 U.S.C. § 3582(c)(1)(A) and now allows an

incarcerated person to move the court for compassionate release. Specifically, “[t]he First Step Act

removed the BOP from that gatekeeping role, authorizing defendants themselves to file motions

for sentence reductions.” United States v. McCoy, 981 F.3d 271, 271 (4th Cir. 2020). The

defendant must first exhaust the administrative process established by the Bureau of Prisons or




                                                 3
   Case 5:16-cr-00019 Document 330 Filed 06/15/21 Page 4 of 6 PageID #: 2917




allow “the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

               To grant an inmate’s motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i), the court must: (1) find that extraordinary and compelling reasons warrant a

sentence reduction, and (2) consider the relevant 18 U.S.C. § 3553(a) sentencing factors. 18 U.S.C.

§ 3582(c)(1)(A). When analyzing “extraordinary and compelling” reasons, “[t]he district court

enjoy[s] broad discretion in conducting this analysis.” United States v. Kibble, 992 F.3d 326, 330

(4th Cir. 2021). Our Court of Appeals determined that district courts may take a more

individualized approach regarding whether “extraordinary and compelling” reasons are

established. McCoy, 981 F.3d at 286. As of the date of this order, the U.S. Sentencing Commission

has not yet amended U.S.S.G. § 1B1.13 to address motions filed by defendants. See United States

v. Vaughn, Criminal Action No. 5:08-00266, 2021 WL 136172, at *2 (S.D. W. Va. Jan. 13, 2021)

(quoting McCoy, 981 F.3d at 282–83).

                                                III.


               Upon careful consideration of 18 U.S.C. § 3582(c)(1)(A) and the factors set forth

in 18 U.S.C. § 3553(a), the Court concludes that Mr. Radcliffe has not shown that relief is

warranted in this case. Mr. Radcliffe’s primary assertion concerns COVID-19 at Ashland FCI

where he is housed. Mr. Radcliffe seeks a modification of his sentence based on his health history

and lack of accessibility to counsel given COVID-19 restrictions. As to his health history, Mr.

Radcliffe reports a history of family medical issues and a personal medical history of double

pneumonia. To the extent that his conditions may increase his vulnerability to health complications

from COVID-19, the Court notes that the Bureau of Prisons (“BOP”) has been operating under a

modified operations plan to manage the risk of COVID-19 transmission within FCI Ashland. In

                                                 4
   Case 5:16-cr-00019 Document 330 Filed 06/15/21 Page 5 of 6 PageID #: 2918




addition, the BOP has begun the process of administering COVID-19 vaccines, the rate of

vaccinations across the prison populations is increasing, and prisons are regaining a normalcy in

operations. See BOP, COVID-19 Coronavirus, https://www.bop.gov/coronavirus/index.jsp (last

visited June 15, 2021). While FCI Ashland, where Mr. Radcliffe is incarcerated, has had some

outbreaks throughout the pandemic, at this time, the facility is abiding by this plan, vaccinating

prisoners, and the numbers are not of “extraordinary and compelling” concern. As of June 15,

2021, FCI Ashland reports zero inmates as testing positive for COVID-19 and one staff as positive

for COVID-19, with 301 inmates and 71 staff having recovered. Id. Therefore, the Court finds Mr.

Radcliffe’s asserted medical conditions and history insufficient to establish extraordinary and

compelling reasons warranting release.

               Mr. Radcliffe also claims that he warrants home confinement because his need to

access his attorney for his other pending federal charge. While the Court respects Mr. Radcliffe’s

preparation needs in his competing federal criminal matter, also pending before the undersigned,

a release to home confinement on such ground is unwarranted. As note, the Warden instructed Mr.

Radcliffe how to request extra law library time and schedule meetings with his lawyer. [Doc. 325

at 8]. His inconvenience does not give rise to the extraordinary and compelling reasons.

               Finally, the applicable 18 U.S.C. § 3553(a) factors weigh strongly against Mr.

Radcliffe’s release. Mr. Radcliffe is scheduled to be released June 15, 2021, after he completes a

60-month term of imprisonment for witness tampering. At the time of sentencing, the Honorable

Irene C. Berger said, “[defendant’s] conduct evidences a clear disrespect for the law and of the

criminal justice system.” [Doc. 253 at 48]. Here, the undersigned agrees that Mr. Radcliffe’s

actions showed a clear disregard for the criminal justice system. This disregard was also evidenced

by him knowingly violating his bond conditions. [Doc. 213 at 3–4]. Furthermore, this Court agrees



                                                5
   Case 5:16-cr-00019 Document 330 Filed 06/15/21 Page 6 of 6 PageID #: 2919




with the United States that Mr. Radcliffe “is clearly not a good candidate for bond or home

confinement given the nature of his underlying conviction, his knowing violations of his bond, and

the nature and severity of the charges he faces.” [Id. at 16]. The nature and circumstances of the

witness tampering offense -- which qualifies itself as an obstruction of justice -- along with the

need for the sentence imposed to provide just punishment, afford adequate deterrence, and protect

the public together with the applicable sentencing range all support his continued incarceration

pursuant to the sentence originally imposed.

               In sum, despite both a familial and personal medical history, the § 3553(a) factors

strongly counsel against release.



                                               IV.


               Based upon the foregoing reasons, the Court DENIES the Defendant’s Motion for

Compassionate Release [Doc 322].

               The Clerk is directed to send a copy of this Order forthwith to the Defendant and

counsel of record in this matter.



                                                     ENTER: June 15, 2021




                                                6
